DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16, 21, 24, and 33 have been cancelled.  Claims 17, 18, 20, 22, 23, 25-32 have been amended.  Claims 34-68 are new.
	Claims 17, 18, 20, 22, 23, 25-32, and 34-68 are pending and under examination.

2.	All rejections/objections pertaining to claims 1, 3-5, 7-9, 12, 13, 15, 16, 19, and 21 are moot because the claims were cancelled with the reply filed on 5/3/2021.
	The objection to claim 28 is withdrawn in response to the amendment filed on 5/3/2021.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	Claims 17, 18, 22, 23, 25-32, and 34-55 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), in view of both Ihler et al. (J. Clin. Invest., 1975, 56: 595-602), Caulfield et al. (PLoS Medicine, 2008, 5: 1509-1523), as evidenced by Bryk et al. (J. Proteome Res., 2017, 16: 2752-2761).  
Edinger et al. teach a genetically engineered human nucleated erythroid precursor cell (such as a CD34+ hematopoietic stem cell) comprising a nucleic acid encoding a polypeptide (i.e., DNA or RNA) not expressed by erythrocytes.  The polypeptide is present inside the cell as a fusion with hemoglobin.  Edinger et al. teach that the genetically engineered nucleated erythroid precursor cell is obtained by introducing a nucleic acid encoding the polypeptide into the nucleated erythroid precursor cell and culturing the resulting cell to generate a genetically human engineered enucleated erythrocyte or reticulocyte suitable to treat an enzyme deficiency.  Edinger et al. also teach a pharmaceutical composition comprising at least 90% genetically engineered enucleated erythrocytes and saline or another physiologically acceptable solution (i.e., formulated for intravenous administration).  Since the enucleated erythrocyte is not hypotonically loaded, it must necessarily exhibit the same osmotic membrane fragility as an unmodified and uncultured erythroid cell or erythrocyte (claims 17, 25, 26, 28-31, 37-39, 42, 46-50, 52-54).  See Abstract; [0004]; [0006]; [0011]-[0012] [0018]-[0020]; [0025]; [0027]; [0030]; [0032]; [0034]-[0035]; [0037]; [0050]; [0056]-[0057]; [0063]; [0065]; [0069]-[0070]; [0078]-[0079].  
claims 27 and 51) (see [0021]; [0022]).  With respect to claim 40, Edinger et al. teach that the nucleic acid could be introduced into the nucleated erythroid precursor cell via transduction with integrating viral vectors such as retrovirus vectors ([0027]) and thus, one of skill in the art would have found obvious to use any retroviral vector including a lentiviral vector. 
Edinger et al. do not specifically teach that the polypeptide is uricase (i.e., having uric acid as a substrate) (claims 17, 18, 22, and 23).  However, Edinger et al. teach that the engineered enucleated erythrocyte are suitable to treat an enzyme deficiency.  Ihler et al. teach that erythrocytes encapsulating uricase are capable of reducing plasma uric acid levels (see Abstract; p. 595; p. 602, column 1, first two full paragraphs).  Caulfield et al. teach that elevated uric acid plasma levels lead to conditions such as gout.  Caulfield et al. also teach the existence of a uric acid/urate transporter (claim 32) (see Abstract; p. 1510, first paragraph; p. 1512; p. 1514, column 2).  Based on these teachings, one of skill in the art would have found obvious to make the genetically engineered enucleated erythrocytes of Edinger et al. by specifically using uricase as the exogenous polypeptide to achieve the predictable result of obtaining a therapeutic composition and further intravenously administering the resultant composition to subjects in need of therapy with the reasonable expectation that doing so would treat gout in these subject by reducing the plasma levels of uric acid (claim 17 and 18).  One of skill in the art would have also found obvious to further modify the nucleated erythroid precursor cell comprising intracellular uricase with the transporter of Caulfield et al. (claims 32 and 55) to achieve the predictable result of obtaining a composition efficient 6 copies per cell (see p. 2756, column 1, last paragraph).  Thus, the enucleated erythrocyte expresses at least 100,000 copies of intracellular polypeptide and express uricase at levels of at least 2-fold above those expressed by non-engineered enucleated cells (claims 34-36, 41, and 43-45).
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

5.	Claims 17, 18, 20, 22, 23, 25-32, and 34-68 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Ihler et al., Caulfield et al., and Bryk et al., in further view of  Johnson et al. (P.S.E.B.M., 1969, 131: 8-12; of record).
The teachings of Edinger et al., Ihler et al., Caulfield et al., and Bryk et al. are applied as above for claims 17, 18, 22, 23, 25-32, and 34-55.  Edinger et al., Ihler et al., Caulfield et al., and Bryk et al. do not teach treating Lesch-Nyhan syndrome (claims 20 and 56-68). Johnson et al. teach that Lesch-Nyhan syndrome is associated with hyperuricemia (p. 8, column 1p. 12, column 1, first paragraph).  Based on these teachings, one of skill in the art would have found obvious to intravenously administer the composition of Edinger et al., Ihler et al., Caulfield et al., and Bryk et al. to subjects affected by the Lesch-Nyhan syndrome to achieve the predictable result of treating these subjects by lowering the uric acid levels in plasma. 
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.
Response to Arguments
6.	The argument that the H2O2 produced by uricase is not new and was previously addressed.  The teachings in Antunes, Ghaffari, and Snyder were previously addressed.  Similar to Antunes, Ghaffari, and Snyder, the newly submitted Gabison teaches that uricase produces H2O2.  This teaching in Gabison is not found persuasive for the reasons of record.

	The applicant argues that one of skill in the art would not have been able to systemically administer NAC or catalase such as to provide a sustained concentration sufficient to protect the enucleated erythroid cells comprising at least 1,000 uricase copies from H2O2 damage.
This is not found persuasive because it is just an argument not supported by any evidence.  Ito teaches that NAC prevents the damaging effects that increased intracellular H2O2 levels have on erythroid progenitors both in vitro and in vivo.  As demonstrated by Ito, systemic NAC administration protects the erythroid cells from the deleterious effects of enhanced intracellular H2O2 levels and prevents anemia (i.e., NAC also protects the enucleated erythroid cells from the deleterious effects of enhanced intracellular H2O2 levels) (see paragraph bridging p. 998 and 989; Fig. 2a and e; paragraph bridging p. 999 and 1000).  While Ito teaches administration to mice, Sambo (J. Reumatol., 2001, 28: 2257-2262) teaches that sustained high NAC concentrations could be safely used in humans (see Abstract; p. 2258, column 1).  
Furthermore, the prior art teaches that, since intracellularly-generated H2O2 freely diffuses out of the cells, the reduction of extracellular H2O2 by antioxidants is expected 2O2 (Aoshiba, Blood, 1999, 93: 4006-4010, see p. 4006, paragraph bridging columns 1 and 2; Okuda, PNAS, 1996, 93: 12553-12558, see p. 12554, column 2, first full paragraph).  Consistent with these teachings, Meagher, Taoka, and Ito use extracellular catalase or NAC to protect the cells from the intracellularly-generated H2O2. 
Based on the knowledge available in the prior art as a whole, one of skill in the art would have reasonably concluded that using NAC would protect erythroid cells during erythropoiesis.  One of skill in the art would have also reasonably expected that co-administering NAC in vivo would protect the uricase-expressing enucleated erythroid cells from the increased intracellular H2O2 levels.

With respect to the arguments addressing Johnson, it is noted that the teachings in Johnson I indicated by the applicant only relate to erythroid cells exhibiting genetic deficiencies in H2O2 scavengers.  While one of skill in the art would have understood that accumulated intracellular H2O2 has deleterious effects on such cells, one of skill in the art would have also known that these deleterious effects could be reversed by using NAC or catalase. 

The arguments related to Johnson II are not found persuasive because they address the reference individually.  Furthermore, it is noted that there is no deficiency to be cured in the combined teachings of Edinger, Ihler, Caulfield, and Bryk.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sambo (J. Reumatol., 2001, 28: 2257-2262) was cited in response to the argument that Ito does not provide data indicating that a sustained NAC dose of 100 could be achieved in vivo.  The reference provides evidence that sustained daily NAC doses higher that 100 mg/kg per day are safe in humans.
Aoshiba (Blood, 1999, 93: 4006-4010) and Okuda (PNAS, 1996, 93: 12553-12558) were cited in response to the argument that none of Meagher, Taoka, and Ito teaches or suggests how catalase or NAC would impact enucleated erythroid cells having increased H2O2 levels due to the expression at least 1,000 of intracellular oxalate oxidase.  The teachings in these references provide the reasonable expectation that NAC would protect the oxalate oxidase-expressing enucleated erythroid cells from the increased intracellular H2O2 levels both in vitro and in vivo.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, including the new claims in the grounds for rejection).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/Primary Examiner, Art Unit 1633